Citation Nr: 0836738	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-38 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran filed a timely notice of disagreement 
(NOD) as to a July 2003 rating decision that granted service 
connection for right fifth metacarpal head fracture residuals 
and assigned a noncompensable disability rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Procedural history

In a July 16, 2003 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
right fifth metacarpal head fracture residuals and assigned a 
noncompensable disability rating.  In the same decision, the 
RO denied the veteran's claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD), lower 
back pain, migraine headaches, sinusitis, allergic rhinitis, 
and bronchitis.  The RO sent the veteran notice of the rating 
decision and of his appellate rights in a letter dated July 
21, 2003.  

In August 2003, the veteran filed a statement which 
specified, "I disagree with all issues with regard to the 
rating decision which were denied."  

In November 2004, the RO issued a statement of the case (SOC) 
which confirmed the denials of the veteran's claims of 
entitlement to service connection for PTSD, lower back pain, 
migraine headaches, sinusitis, allergic rhinitis, and 
bronchitis.   The SOC made no mention of the service-
connected right fifth metacarpal head fracture residuals or 
the assigned disability rating.  In November 2004, the 
veteran filed a substantive appeal (VA Form 9), in which he 
indicated that he wished to appeal "all issues" in the SOC.  

In December 2007, the Board sent the veteran a letter 
notifying him of a possible procedural defect.  The Board's 
letter advised him that he could present written argument and 
additional evidence relevant to jurisdiction and/or he could 
request a hearing before the Board in order to present oral 
argument on the jurisdictional question.  In December 2007, 
the Board received the veteran's response, which indicated 
that he requested a personal hearing before a Veterans Law 
Judge (VLJ).  
In February 2008, the Board remanded the claim in order for 
the veteran to be afforded a personal hearing before a VLJ.  

In August 2008, the veteran testified at a hearing before the 
undersigned VLJ in San Antonio, Texas.  A transcript of that 
hearing has been associated with the veteran's claims folder.

Clarification of issues on appeal

In its February 2008 decision, the Board denied the veteran's 
claims of entitlement to service connection for PTSD, lumbar 
spine disability, headaches, upper respiratory disabilities, 
bilateral foot disability, obstructive sleep apnea, as well 
as the his claims of entitlement to a special monthly pension 
and an earlier effective date for his non service-connected 
pension.  Accordingly, those issues will be discussed no 
further herein.  See 38 C.F.R. § 20.1100 (2007).  


FINDINGS OF FACT

1.  In April 2003, the veteran filed a claim of entitlement 
to service connection for right fifth metacarpal head 
fracture residuals, along with six other service connection 
claims.  

2.  In a July 2003 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
right fifth metacarpal head fracture residuals and assigned a 
noncompensable disability rating.  In the same decision, the 
RO denied the veteran's six other claims of entitlement to 
service connection.

3.  The August 2003 statement from the veteran, which 
disagreed with all claims denied by the July 2003 rating 
decision, cannot be read as a NOD as to the disability rating 
assigned to the service-connected right fifth metacarpal head 
fracture residuals.

4.  The veteran, through his representative, first asserted 
his disagreement with the initial disability rating in a 
September 2006 statement, well over one year after the 
veteran was sent notice of the July 2003 rating decision.


CONCLUSIONS OF LAW

1.  The veteran failed to submit a timely NOD with the July 
2003 rating decision as to the issue of entitlement to a 
compensable initial disability rating for right fifth 
metacarpal head fracture residuals.  38 U.S.C.A. §§ 5107(a), 
7105(b)(1) 
(West 2002); 38 C.F.R. § 20.302(a) (2007).

2.  As the veteran failed to submit a timely NOD with the 
July 2003 rating decision, the Board has no jurisdiction over 
the issue of entitlement to a compensable initial disability 
rating for right fifth metacarpal head fracture residuals.  
38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to a compensable 
initial disability rating for right fifth metacarpal head 
fracture residuals.  However, as has been described in the 
Introduction, the issue now before the Board involves the 
timeliness of the filing of a NOD as to that underlying 
issue.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable herein.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The facts regarding this claim are not in dispute.  In 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  The Board finds that such is the case as to the 
issue on appeal.  Application of pertinent provisions of the 
law and regulations will determine the outcome.  As explained 
below, the appeal is being dismissed due to the veteran's 
failure to file a timely NOD.  See 38 U.S.C.A. § 7105 (West 
2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2007).  No amount of 
additional notice or evidentiary development could alter the 
outcome of this case; therefore no VCAA notice is necessary.  
See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
[VCAA not applicable "because the law as mandated by 
statute, and not the evidence, is dispositive of the 
claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In any event, with respect to this claim, a VCAA letter was 
sent to the veteran by the RO in April 2003.  Neither the 
veteran nor his representative has contended that VCAA notice 
was in any way inadequate.  

The Board adds that general due process considerations have 
been satisfied.  See 
38 C.F.R. § 3.103 (2007).  The veteran has been provided 
ample opportunity to present evidence and argument in support 
of his claim, and he has in fact done so.  As indicated 
above, he retained the services of a representative and 
testified at a personal hearing before the undersigned 
Veteran's Law Judge.  This will be discussed in greater 
detail below.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Appellate review of a RO decision is initiated by the filing 
of a timely notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2007).  

A NOD must be in writing and filed by the appellant or a 
representative within one year from the date of mailing of 
notice of the result of initial review or determination.  See 
38 U.S.C.A. § 7105(b)(1),(2) (West 2002); 38 C.F.R. 
§ 20.302(a) (2007).  If a NOD is not filed within the one 
year time period, the RO decision becomes final.  See 38 
U.S.C.A. § 7105(c) (West 2002).

A NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the NOD must be in terms 
which can be reasonably construed as disagreement with the 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice of adjudicative 
determinations on several issues at the same time, the 
specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to one of the 
disabilities, the NOD must make that clear.  See 38 C.F.R. 
§ 20.201 (2007).  

Perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  See 38 
U.S.C.A. § 7105 (West 2002); see also Roy v. Brown, 5 Vet. 
App. 554 (1993).

If there is a failure to comply with the above-cited law and 
regulations governing appellate procedure, it is incumbent on 
the Board to reject the application for review on appeal.  
See 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also 
Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [Board has the 
jurisdiction - indeed, the obligation - to assess its 
jurisdiction].

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett . Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

Analysis

Initial matter - due process concerns

In Marsh v. West, supra, the Court held that the Board must 
assess its jurisdiction prior to addressing the merits of a 
claim.  The Court further held, however, that it could be 
prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without 
affording an appellant the right to present argument and 
evidence on those questions.

In this case, the veteran has been amply informed of the 
necessity of filing a NOD.  The Board observes that the 
veteran was informed of his right to appeal the RO's rating 
decision in a VA Form 4107 ["Your Rights to Appeal Our 
Decision"], which was mailed to him with the July 2003 rating 
decision.  

The veteran was also provided detailed notice of the Board's 
preliminary jurisdictional findings in a December 2007 letter 
from the Board, as well as his right to present evidence and 
testimony at a hearing regarding the question of the NOD.  As 
noted above, the veteran was afforded a personal hearing 
before the undersigned VLJ in August 2008.

Thus, the Board finds that the veteran was provided clear and 
ample notice of the need for filing a timely NOD and was 
provided an opportunity to present evidence and argument 
regarding his failure to submit a timely NOD.

Discussion

The veteran and his representative contend that the NOD filed 
in August 2003 was intended to appeal all of the issues 
decided in the July 2003 rating decision, to include the 
assignment of a noncompensable disability rating for the 
service-connected right fifth metacarpal head fracture 
residuals.  

Although cognizant of the fact that it must liberally 
construe statements from claimants, [see EF v. Derwinski, 1 
Vet. App. 324, 326 (1991)], for reasons stated in greater 
detail below the Board finds that the veteran's August 2003 
NOD was correctly interpreted by the RO as not including the 
issue of entitlement to a compensable initial disability 
rating for right fifth metacarpal head fracture residuals.  
Further, the Board finds that a NOD was never properly filed 
as to that issue.  In the absence of a duly perfected appeal, 
the Board lacks jurisdiction to consider the veteran's 
increased rating claim and it must  be dismissed

Specifically, the veteran's August 2003 statement clearly 
expressed disagreement with "all issues . . . which were 
denied" by the July 2003 rating decision [emphasis added by 
the Board].  The July 2003 rating decision did not in fact 
deny the veteran's claim of entitlement to service connection 
for the right fifth metacarpal head fracture; that claim was 
granted.   Moreover, the veteran's statement did not convey 
any dissatisfaction or disagreement with the assignment of 
the noncompensable disability rating.  

The July 2003 rating decision distinctly denied service 
connection for the issues of PTSD, lower back pain, migraine 
headaches, sinusitis, allergic rhinitis, and bronchitis.  It 
also explicitly granted the veteran's claim of entitlement to 
service connection for right fifth metacarpal head fracture 
residuals.  Further, the July 2003 letter, which notified the 
veteran of the RO's rating decision, separately identified 
those claims which were denied by the rating decision and the 
one which was granted.  Thus, the denied and granted issues 
were clearly delineated by the RO.  The veteran's August 2003 
communication followed the same pattern, expressing 
disagreement only with the denials..

The Board is cognizant that it must review all issues which 
are reasonably raised from a liberal reading of the 
appellant's substantive appeal and other communications.  See 
Talbert v. Brown, 7 Vet. App. 352, 356 (1995); Floyd v. 
Brown, 9 Vet. App. 88, 95-96 (1996); E.F., supra.  However, 
the Board is not thereby required to conduct an exercise in 
prognostication; it must only consider those issues 
reasonably raised by the appellant.  See 38 C.F.R. § 20.201 
(2007); see also Brannon v. West, 12 Vet. App. 32 (1998) 
[although the Board must interpret an appellant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the appellant].  

Therefore, the August 2003 communication through which the 
veteran asserted his disagreement with the claims denied by 
the July 2003 rating decision could only reasonably be read 
as expressing disagreement with the six service connection 
claims which were, in fact, denied by that decision.  See 38 
C.F.R. § 20.201 (2007) [while special wording is not 
required, the NOD must be in terms which can be reasonably 
construed as disagreement with the determination and a desire 
for appellate review].  As the veteran's claim of entitlement 
to service connection for right fifth metacarpal head 
fracture residuals was granted by the rating decision, it was 
plainly not the veteran's intent to initiate an appeal of 
that issue.  The veteran, moreover, did not otherwise express 
disagreement with the assigned noncompensable disability 
rating.

In short, the Board finds that the veteran's August 2003 
statement cannot be interpreted as a NOD as to the assignment 
of a noncompensable disability rating for the veteran's 
service-connected right fifth metacarpal head fracture 
residuals. 

Additionally, the Board notes that the veteran and his 
representative did not raise the increased rating issue in 
the November 2004 substantive appeal, which expressed the 
veteran's intent to appeal "all issues" decided by the 
November 2004 SOC.  The SOC did not mention the increased 
rating issue.  In any event, even if they had done so, this 
would have been too late to constitute a timely NOD as to the 
July 2003 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

Indeed, the first time the matter of the veteran's 
entitlement to an initial disability rating was raised was in 
a September 2006 statement submitted by the veteran's 
representative.  The filing of the September 2006 statement 
far exceeded the one-year period following the issuance of 
the July 2003 rating decision.  
See 38 U.S.C.A. § 7105(b)(1),(2) (West 2002); 38 C.F.R. § 
20.302(a) (2007).

The Board has thoroughly reviewed the record and finds that 
there is no other document which could be interpreted as a 
timely NOD as to the issue of entitlement to a compensable 
initial disability rating.  Cf. Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The only mention of the 
veteran's service-connected right fifth metacarpal head 
fracture residuals within the one year period after July 2003 
was contained in a January 2004 VA treatment record, which 
documented the swelling of the veteran's right hand.  The VA 
treatment record cannot reasonably be interpreted as a NOD as 
to the issue of an increased initial disability rating 
because it does not reflect any intent on the part of the 
veteran to contest the July 2003 rating decision.  As 
discussed above, a NOD must specifically express 
dissatisfaction or disagreement with a particular 
adjudicative determination and a desire to contest the 
result; the mere reference in medical treatment records to 
that disability does not constitute a NOD.  
See 38 C.F.R. § 20.201 (2007).  

In sum, for the reasons and bases expressed above, the Board 
finds that a timely NOD was not received as to the assignment 
of a noncompensable initial disability rating for the 
service-connected right fifth metacarpal head fracture 
residuals.  

If there is a failure to comply with the law or regulations, 
it is incumbent on the Board to reject the application for 
review on appeal.  See 38 U.S.C.A. §§ 7105, 7108 (West 2002); 
see Rowell v. Principi, 4 Vet. App. 9 (1993).  As the veteran 
did not timely file a NOD with respect to the July 2003 
rating decision as to the assignment of a noncompensable 
disability rating for the service-connected right fifth 
metacarpal head fracture residuals, the Board lacks 
jurisdiction to adjudicate the issue on the merits.  His 
appeal must be dismissed.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 
20.200, 20.201, 20.302 (2007).

In conclusion, because the veteran's NOD was not timely, the 
Board lacks jurisdiction to adjudicate the veteran's claim.  
See Roy, supra; see also Fenderson v. West, 12 Vet. App. 119, 
128-31 (1999) [discussing the necessity of filing a 
substantive appeal which comports with governing 
regulations].  Consequently, his appeal as to this claim is 
dismissed.


ORDER

The appeal of the July 2003 rating decision as to the 
assignment of a noncompensable initial disability rating for 
the veteran's service-connected right fifth metacarpal head 
fracture residuals is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


